Citation Nr: 0319721	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida





THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
July 10, 1998, through October 26, 1999.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning October 27, 1999.

3.  Entitlement to an effective date prior to October 27, 
1999, for the grants of a total disability evaluation based 
upon individual unemployability due to a service-connected 
disability (TDIU) and Dependents' Education Assistance under 
38 U.S.C.A., Chapter 35.  





REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980 and from July 1981 to January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in June 2000 and April 2003.

The RO has certified for appeal the issue of entitlement to 
an effective date prior to October 27, 1999, for the grants 
of a 70 percent evaluation for PTSD, TDIU, and Dependents' 
Education Assistance under 38 U.S.C.A., Chapter 35.  As the 
effective date for the grant of service connection for PTSD 
is July 10, 1998, and the veteran's appeal has arisen from 
the initial grant of service connection for this disorder in 
June 2000, the Board has considered the question of the 
effective date of the 70 percent evaluation for PTSD as a 
staged increased rating issue (for the prior 50 percent 
evaluation), listed above, and not as an earlier effective 
date issue.  The question of the effective date for the 
grants of TDIU and Chapter 35 benefits will be addressed as a 
separate issue.




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  For the period from July 10, 1998, through October 26, 
1999, the veteran's PTSD was not productive of such symptoms 
as obsessional rituals and suicidal ideation; furthermore, 
the veteran was employed during this period.

3.  Beginning on October, 27, 1999, the veteran's PTSD has 
been productive of total occupational impairment.

4.  The veteran's final date of employment was October 26, 
1999, and her claim of entitlement to TDIU was not received 
by the RO until August 15, 2000.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from July 10, 1998, through October 
26, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period beginning on October 27, 1999, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2002).

3.  The criteria for entitlement to an effective date prior 
to October 27, 1999, for the grants of TDIU and Dependents' 
Education Assistance under 38 U.S.C.A., Chapter 35 have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Additionally, the final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by the VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The Board finds that, in the present case, all relevant facts 
have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her multiple VA 
examinations addressing her service-connected PTSD.  There is 
no indication of additional relevant medical evidence that 
has not been obtained by the RO to date.

In this regard, the Board observes that a July 2001 VA Report 
of Contact reflects that the veteran has been receiving 
Social Security Administration (SSA) benefits since May 2000.  
The Board's present decision, however, is less than fully 
favorable only for the period prior to October 27, 1999, and 
the veteran has provided no indication that any documentation 
in the possession of SSA dates back prior to May 2000.  
Accordingly, the Board finds that a request for SSA records 
under the present circumstances would result only in delay 
and would not produce evidence favorable to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a December 2001 
rating decision and an April 2003 Statement of the Case.  In 
these issuances, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.159, which pertain to the 
relative duties of the VA and the claimant, and an 
explanation of the type of evidence needed to support her 
claims.  See 38 U.S.C.A. § 5103.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

VA treatment records, dated from July 1998 to January 1999, 
reflect that the veteran had significant stress and 
depression resulting from her job.  A July 1998 VA treatment 
record contains a recitation of the veteran's date rape 
incident during service.  A suicide attempt in 1991 was 
reported, but no current suicidal ideation was indicated.  A 
separate July 1998 VA treatment record contains a Global 
Assessment of Functioning (GAF) score of 75.

In a December 1998 statement, the veteran's private social 
worker noted that treatment enabled her to have "better 
days," but her ability to function with other employees 
remained problematic.  The social worker concluded that 
"[h]er condition is chronic so she is not expected to 
improve significantly and her ability to satisfactorily 
maintain employment is suspect."  

The veteran underwent multiple VA psychiatric examinations in 
April 2000.  During a PTSD examination, she described her 
history of in-service rape.  She denied suicidal ideation and 
did not demonstrate memory loss, ritualistic behavior, or 
panic attacks.  She confirmed increased arousal, sleep 
disturbance, irritability, difficulty concentrating, 
recurrent and intrusive recollections, intense psychological 
distress at symbolic representations and psychological 
reactivity, persistent avoidance of stimuli associated with 
trauma, diminished interest in activities, and feelings of 
detachment from others.  A GAF score of 52 was assigned.  

During her mental disorders examination, the veteran reported 
that she had not worked since October 1999, and she stated 
that she "does not want to be around people" and "does not 
want to get out of bed."  During the examination, the 
veteran became tearful at one point.  The examiner noted that 
the veteran's symptomatology was mostly not consistent with 
PTSD but was more indicative of bipolar disorder and 
borderline personality.  The examiner further indicated that 
the veteran's employment was a considerable stressor, and 
"the patient does much better when she is not working, and 
it is likely that the stressors predispose this patient to 
significant anxiety and depression and the tendency to 
decompensate, which would be consistent both with bipolar 
disorder and with a borderline personality."  The examiner 
assigned a GAF score of 55 for the past year and 65 
currently.  A separate dictation of this examination report 
contains a current GAF score of 55.

In view of the noted evidence, the RO, in a June 2000 rating 
decision, granted service connection for PTSD, with a 50 
percent evaluation effectuated as of July 10, 1998.

Subsequent VA treatment records, dated from May to November 
of 2000, reflect continued treatment for depression.  An 
October 2000 record contains a GAF score of 53.  

In a June 2001 statement, the veteran's former employer, an 
auto parts seller, confirmed that her final day of employment 
was October 26, 1999.  

The veteran underwent a further VA PTSD examination in August 
2001.  During this examination, the veteran reported 
nightmares, recurrent thoughts about her rape experience in 
service, angry outbursts, decreased concentration, a sense of 
a foreshortened future, and feelings of detachment.  She 
contended that she was unable to work because of her angry 
outbursts and her PTSD symptomatology.  Upon examination, the 
veteran's mood was anxious, and her affect was tense.  She 
denied suicidal/homicidal ideation and hallucinations.  The 
impression was multiple symptoms consistent with PTSD, and 
the examiner opined that "her service connected disability 
of post-traumatic stress disorder will prevent her from being 
able to maintain employment and long-term relationships."  A 
GAF score of 50 was assigned.  

In view of the results of the August 2001 VA examination 
report, the RO granted a 70 percent evaluation for PTSD, 
effective from August 14, 2000.  In an April 2003 rating 
decision, however, the RO changed this effective date to 
October 27, 1999, the first day following the veteran's last 
day of employment.
 
The RO has evaluated the veteran's PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  This section provides that a 
50 percent disability evaluation encompasses PTSD manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

As to the period from July 10, 1998, through October 26, 
1999, the Board is aware that there is no VA examination 
report and relatively few treatment records.  The veteran's 
treatment at this time primarily concerned her depression and 
anxiety, but she was employed during this period.  The 
December 1998 private social work report indicates that her 
long-term employment prospects were "suspect," but a July 
1998 VA treatment record contains a GAF score of 75.  The 
specific symptoms for a 70 percent evaluation, including 
obsessional rituals and suicidal ideation, were not shown 
during this period.  Accordingly, the Board finds no 
schedular basis for an evaluation in excess of 50 percent for 
the period from July 10, 1998, through October 26, 1999.

Beginning on October 27, 1999, however, the veteran became 
unemployed, and the August 2001 VA examination report 
confirms that her service-connected PTSD precluded 
employment.  This finding supports a 100 percent evaluation 
under Diagnostic Code 9411, and the question becomes whether 
the 100 percent evaluation should be effectuated as of the 
day following the cessation of employment.  

In this regard, the Board is aware that the veteran's April 
2000 VA examinations did not per se confirm unemployability, 
and GAF scores in the 52-55 range were assigned.  The Board, 
however, has carefully considered the comment by the examiner 
who conducted the mental disorders examination that "the 
patient does much better when she is not working, and it is 
likely that the stressors predispose this patient to 
significant anxiety and depression and the tendency to 
decompensate."  This statement appears to support the notion 
that the veteran's disability would become substantially more 
disabling were she to return to work and calls into question 
whether she was actually capable of substantially gainful 
employment.  After resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board concludes that a 100 
percent evaluation is warranted for the period beginning on 
October 27, 1999, the date following her last day of 
employment.

In summary, the evidence does not support an evaluation in 
excess of 50 percent for PTSD for the period from July 10, 
1998, through October 26, 1999, but does support a 100 
percent evaluation beginning on October 27, 1999.  This 
determination represents a partial grant of the benefits 
sought on appeal.  To the extent that the veteran's claim for 
an evaluation in excess of 50 percent for the noted prior 
period is denied, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her PTSD markedly interfered with her employment status 
beyond that interference contemplated by the 50 percent 
evaluation for the period ending on October 26, 1999, and 
there is also no indication that this disorder necessitated 
frequent hospitalizations during this period.   As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by the VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, the VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).  The date of 
outpatient or hospital examination will be accepted as the 
date of receipt of a claim for increased benefits when such 
reports relate to an examination or treatment of a disability 
for which service connection has previously been established.  
38 C.F.R. § 3.157(b).

As the veteran's claim concerns entitlement to TDIU, the 
Board notes that, under VA laws and regulations, TDIU is 
warranted upon a showing that a veteran is unable to secure 
or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining whether 
such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Marginal employment, defined as an 
amount of earned annual income that does not exceed the 
poverty threshold determined by the United States Department 
of Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).

Also, Dependents' Education Assistance under 38 U.S.C.A., 
Chapter 35 is granted in cases derived from a veteran who 
died of a service-connected disability; has a total 
disability permanent in nature resulting form a service-
connected disability, or who died while a disability so 
evaluated was in existence; or was missing in action, 
captured in the line of duty by a hostile force, or forcibly 
detained or interned in the line of duty by a foreign 
government or power while serving on active duty.  
38 U.S.C.A. § 3501(a)(1).

In this case, as indicated above, the veteran's former 
employer confirmed that her last day of employment was 
October 26, 1999.  Her claim of entitlement to TDIU was not 
received by the RO until August 15, 2000.  Her only service-
connected disability is PTSD, rated as 50 percent disabling 
from July 10, 1998, through October 26, 1999, and as 100 
percent disabling from October 27, 1999.

As there is no indication of any sort of claim of entitlement 
to TDIU prior to August 15, 2000, and as the veteran was 
employed until October 27, 1999, there is no basis for an 
effective date prior to October 27, 1999, for the grant of 
entitlement to TDIU.  As indicated in the discussion of the 
veteran's increased evaluation claims, her PTSD, in and of 
itself, did not preclude substantially gainful employment 
prior to October 27, 1999.  Likewise, as there is no basis 
for a finding of a permanent and total service-connected 
disability prior to October 27, 1999, there is no basis for 
entitlement to Chapter 35 benefits prior to that date.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
October 27, 1999, for the grants of entitlement to TDIU and 
Dependents' Education Assistance under 38 U.S.C.A., Chapter 
35, and the claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

The claim of entitlement to an evaluation in excess of 50 
percent for PTSD for the period from July 10, 1998, through 
October 26, 1999, is denied.

A 100 percent evaluation for PTSD for the period beginning on 
October 27, 1999, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

The claim of entitlement to an effective date prior to 
October 27, 1999, for the grants of TDIU and Dependents' 
Education Assistance under 38 U.S.C.A., Chapter 35 is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

